          Case 3:15-cv-00675-JBA Document 1872 Filed 04/07/21 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT

    UNITED STATES SECURITIES AND EXCHANGE
    COMMISSION,                           Civil No. 3:15cv675 (JBA)
          Plaintiff,
          v.
    IFTIKAR AHMED,                        April 7, 2021
          Defendant, and

    IFTIKAR ALI AHMED SOLE PROP; I-CUBED
    DOMAINS, LLC; SHALINI AHMED; SHALINI AHMED
    2014 GRANTOR RETAINED ANNUNITY TRUST;
    DIYA HOLDINGS LLC; DIYA REAL HOLDINGS, LLC;
    I.I. 1, a minor child, by and through his next friends
    IFTIKAR and SHALINI AHMED, his parents; I.I. 2, a
    minor child, by and through his next friends
    IFTIKAR and SHALINI AHMED, his parents; and I.I.
    3, a minor child, by and through his next friends
    IFTIKAR and SHALINI AHMED, his parents,

           Relief Defendants.


RULING DENYING RELIEF DEFENDANTS’ MOTION TO STRIKE OPPOSITION BRIEFS BY
                             NON-PARTIES

         Relief Defendants move to strike non-parties Oak Management Corporation’s (Oak)

[Doc. # 1478], Brown Rudnick’s (Brown) [Doc. # 1480] and NMR e-tailing, LLC’s (NMR)

[Doc. # 1481] oppositions to the Relief Defendants’ Motion for Temporary Injunction [Doc.

# 1446] because the non-parties have no standing to file motions or documents in this case.

(Relief Defs.’ Mot. to Strike Memoranda in Opp. [Doc. # 1486] at 1; see Oak’s Mem. in Opp.

to Temp. Injunc. [Doc. # 1478]; Brown’s Mem. in Opp. to Temp. Injunc. [Doc. # 1480];

NMR’s Mem. in Opp. to Temp. Injunc. [Doc. # 1481].)1 The United States and Securities




1 The Court denied Relief Defendants’ motion for a temporary injunction on March 30, 2020, holding that no
additional action was necessary to protect the interests of Relief Defendants. (Ruling Denying Mot. for Temp.
Injunc. [Doc. # 1532] at 5.).
        Case 3:15-cv-00675-JBA Document 1872 Filed 04/07/21 Page 2 of 2




Exchange Commission (SEC) opposes the motion. ([Doc. # 1513].) Neither the Receiver nor

Defendant commented on this motion.

       Oak, Brown, and NMR argue that their opposition briefs were properly filed as Relief

Defendants’ motion for a temporary injunction specifically requested that the Court enjoin

Oak, Brown, and NMR from pursuing their claims against Defendant and Relief Defendants.

(Oak’s Mem in Opp. to Mot. to Strike [Doc. # 1516] at 2; Brown’s Mem. in Opp. to Mot. to

Strike [Doc. # 1514] at 3; NMR’s Mem. in Opp. to Mot. to Strike [Doc. # 1518] at 2; see also

Relief Defs.’ Emerg. Mot. for a Temp. Injunc. [Doc. # 1446] at 2.) While the Federal Rules of

Civil Procedure typically permit only those designated as parties to file motions and

pleadings, see Fed. R. Civ. P. 7, where, as here, the nonparties “are aggrieved by the judicial

action” at issue, they not only have standing to file objections to motions, but also have

standing to appeal the Court’s order, SEC v. Alpine Sec. Corp., 768 F. App'x 93, 95 (2d Cir.

2019). As Relief Defendants’ motion would have directly impacted the non-parties’

interests, their opposition filings were proper.

       “Whether to grant or deny a motion to strike is vested in the trial court's sound

discretion.” Tucker v. Am. Int'l Grp., Inc., 936 F. Supp. 2d 1, 15-16 (D. Conn. 2013). As the

opposition briefs of non-parties Oak, Brown, and NMR were properly filed, Relief

Defendants’ Motion to Strike is DENIED.



                                            IT IS SO ORDERED.

                                            ____________________/s/_______________________________

                                            Janet Bond Arterton, U.S.D.J.

                                 Dated at New Haven, Connecticut this 7th day of April 2021.




                                               2
